Citation Nr: 0317190	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  98-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974, from August 1975 to January 1976, and from January 1979 
to March 1979.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a psychiatric disorder.  
Following receipt of the veteran's timely appeal, by a March 
2000 decision, the Board reopened the veteran's claim and 
remanded the case back to the RO for additional development.  

The RO undertook evidentiary development, and returned the 
case to the Board.  By a decision of March 2001, the Board 
denied the veteran's claim for service connection, and the 
veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
Order dated in December 2002, acting pursuant to a Joint 
Motion for Remand submitted by the parties, the Court vacated 
the Board's March 2001 decision, and remanded the case back 
to the Board for further development.  The case is again 
before the Board.  


REMAND

The veteran contends that he incurred a psychiatric disorder 
as a result of his active service.  Accordingly, he maintains 
that service connection for a psychiatric disorder is 
warranted.  As discussed, in March 2000, the Board reopened 
the veteran's previously denied claim for service connection, 
and remanded the case back to the RO for further evidentiary 
development.  The RO undertook evidentiary development, and 
again denied the veteran's claim.  The Board subsequently 
issued a decision in March 2001 denying the veteran's claim, 
and the veteran filed an appeal to the Court.  Pursuant to a 
Joint Motion for Remand signed by the parties, the Court 
vacated the Board's March 2001 decision, and remanded the 
case back to the Board pursuant to an Order dated in December 
2002.  

In the Joint Motion for Remand, the parties agreed that the 
VA's enhanced notice and duty to assist requirements as set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107), had not been met.  
Further, the parties generally agreed that the RO had not 
complied with the directives as contained in the Board's 
previous Remand of March 2000.  Accordingly, the Court 
remanded the case back to the Board in order that the noted 
deficiencies could be corrected.  

Specifically, it was pointed out that pursuant to the 
directives contained in a BVA Remand of March 2000, the 
veteran was afforded a VA psychiatric examination but that he 
was not evaluated for post-traumatic stress disorder (PTSD).  
The parties cited a VA examining physician who offered that 
while it was unlikely that a head injury the veteran claimed 
to have sustained in service caused schizophrenia, such did 
cause what was described as mental illness.  In that regard, 
the parties noted that the Board acknowledged that the 
veteran had raised a claim for service connection for PTSD, 
but that the rating examination he underwent did not address 
PTSD.  In addition, the parties have asserted that while the 
veteran sought the VA's assistance in obtaining the current 
address of an individual whom he claims witnessed his alleged 
head injury, the VA failed to respond to such request.  
Further, the parties alleged that the VA failed to properly 
inform the veteran of the evidence necessary to substantiate 
his claim for service connection.  

Therefore, given the contentions of the parties as endorsed 
by the Court in its Order of December 2002, the Board finds 
that further evidentiary development is necessary.  The RO 
must first ensure that all notice requirements as set forth 
in the VCAA have been met.  In that regard, the veteran must 
be advised as to the evidence necessary to substantiate his 
claim for service connection, and what evidence he is 
responsible for providing and what evidence the VA will 
attempt to obtain.  See generally Quartuccio v. Principi, 16 
Vet. App. 163 (2002).  In addition, the RO should undertake 
any reasonable action necessary to obtain the address and any 
other contact information for "[redacted]" or "[redacted] 
[redacted]" whom the veteran claims witnessed his alleged head 
injury.  The RO should fully document its efforts in that 
regard, and if the above-captioned individual cannot be 
located, the RO should so indicate.  

The RO should next contact the veteran and request that he 
identify any and all health-care providers who have rendered 
treatment for his psychiatric disorder(s) dating from October 
1994 to the present.  After obtaining any necessary 
authorization, the RO should secure and associate with the 
claims file records from all such identified health-care 
providers.  If no additional records have been identified or 
are otherwise unavailable, the RO should so indicate.  The 
veteran should then be scheduled to undergo an additional VA 
rating examination, conducted by a board-certified 
psychiatrist, to determine if he has PTSD (or other 
psychiatric disorder), and whether any such psychiatric 
disorders as diagnosed were incurred in or as a result of the 
veteran's active service.  The RO should then readjudicate 
the veteran's claim for service connection for a psychiatric 
disorder, to include PTSD on the basis of all available and 
relevant evidence.  In addition, the RO should also review 
the Court Order dated in December 2002 and review the Joint 
Motion for Remand submitted by the parties in order to ensure 
compliance with the directives contained in this Remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his claimed psychiatric 
disorder dating from October 1994 to the 
present.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
records the veteran has identified.  If 
no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The RO should undertake any necessary 
action deemed reasonable to locate the 
whereabouts and determine the contact 
information of "[redacted]" or 
"[redacted]" and provide such 
information to the veteran.  If the 
above-captioned individual cannot be 
located or his whereabouts cannot be 
determined, the RO should so indicate.  
All efforts to locate that individual 
should be documented in the claims file.  

3.  The RO must ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  The 
veteran must be informed of the evidence 
necessary to substantiate his claim for 
service connection for a psychiatric 
disorder.  In addition, he must be 
provided with notice of what evidence he 
must submit and what evidence the VA will 
attempt to obtain.  

4.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by a board-certified 
psychiatrist, to determine if he 
currently suffers from PTSD or any other 
psychiatric disorder which may be related 
to his active service, or otherwise to an 
alleged blow to the head.  The veteran's 
claims file must be provided to the 
examining psychiatrist for review in 
advance of the scheduled examination.  
The examining psychiatrist is requested 
to review the relevant medical evidence 
contained in the veteran's claims file, 
to include the most recent VA rating 
examination reports dated in June and 
October 2000.  After conducting a 
thorough clinical examination, to include 
any indicated studies and/or tests, the 
examiner is requested to offer an opinion 
as to whether or not the veteran suffers 
from PTSD, and if so, whether such 
diagnosed PTSD is related to any 
documented and verified  incident of his 
active service.  If PTSD is not found, 
the examiner should so indicate.  In 
addition, with respect to any other 
diagnosed psychiatric disorders, the 
examiner is requested to offer an opinion 
as to whether any such disorders are 
related to the veteran's active service.  
The psychiatrist is requested to offer a 
complete rationale for any opinions 
offered, and to reconcile any opinions 
offered with any other relevant medical 
opinions of record.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder on the basis of all 
available evidence.  If the decision 
remains unfavorable to the veteran, he 
and his attorney should be provided a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the issue 
on appeal.  The veteran and his attorney 
must be afforded an opportunity to 
respond before the case is returned to 
the Board for any further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development, and to ensure that all due process 
requirements have been met.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




